


Exhibit 10.5

 

WALTER INDUSTRIES

EXECUTIVE DEFERRED COMPENSATION

AND

SUPPLEMENTAL RETIREMENT PLAN

 

AMENDED & RESTATED

AS OF

JANUARY 1, 2005

 

--------------------------------------------------------------------------------


 

WALTER INDUSTRIES

EXECUTIVE DEFERRED COMPENSATION

AND

SUPPLEMENTAL RETIREMENT PLAN

 

Table of Contents

 

Article

 

Title

 

Page

 

 

 

 

 

 

 

ARTICLE I

 

Purpose

 

I-1

 

 

 

 

 

 

 

ARTICLE II

 

Definitions

 

II-1

 

 

 

 

 

 

 

ARTICLE III

 

Administration

 

III-1

 

 

 

 

 

 

 

ARTICLE IV

 

Eligibility and Participation

 

IV-1

 

 

 

 

 

 

 

ARTICLE V

 

Deferral Elections and Supplemental Retirement Contributions

 

V-1

 

 

 

 

 

 

 

ARTICLE VI

 

Participant Accounts and Investment of Deferred Amounts

 

VI-1

 

 

 

 

 

 

 

ARTICLE VII

 

Plan Benefits and Distributions

 

VII-1

 

 

 

 

 

 

 

ARTICLE VIII

 

Amendment and Termination

 

VIII-1

 

 

 

 

 

 

 

ARTICLE IX

 

Miscellaneous

 

IX-1

 

 

--------------------------------------------------------------------------------


 

WALTER INDUSTRIES

EXECUTIVE DEFERRED COMPENSATION

AND

SUPPLEMENTAL RETIREMENT PLAN

 

ARTICLE I

 

Purpose

 

Walter Industries, Inc. (the “Company”) previously established the Walter
Industries Executive Deferred Compensation Plan (the “Plan”) and the Walter
Industries, Inc. Supplemental Profit Sharing Plan (the “Supplemental Plan”) for
a select group of key management and highly compensated personnel to ensure that
the Company’s and its Related Employer’s compensation program will attract,
retain and motivate qualified personnel. The Plan is hereby amended and restated
effective as of January 1, 2005 to provide for the merger of the Supplemental
Plan into the Plan and to rename the Plan the “Walter Industries Executive
Deferred Compensation and Supplemental Retirement Plan”. The purpose of this
Plan is to provide certain key management and highly compensated employees who
contribute or who are expected to contribute substantially to the success of the
Company and its Related Employers with the opportunity to defer the receipt of
compensation and to permit certain employees of the Company and its Related
Employers who participate in the Walter Industries, Inc. Retirement Savings Plan
to receive contributions equal to amounts in excess of the limitations on
contributions imposed by Section 415 and 401(a)(17) of the Code, on defined
contribution plans. The Plan is intended to be an unfunded plan.

 

I-1

--------------------------------------------------------------------------------


 

ARTICLE II

 

Definitions

 

Whenever used hereinafter, the following terms shall have the meaning set forth
below.

 

(a)           “Account” or “Accounts” shall mean a Participant’s Deferred
Compensation Account, and/or Supplemental Retirement Account as described in
Article VI. These Accounts are bookkeeping accounts that represent a
Participant’s hypothetical interest with respect to the amounts credited to such
Accounts in accordance with Article VI.

 

(b)           “Beneficiary” shall mean the person or persons designated by the
Participant made on a form prescribed by and filed with the Plan Administrator,
and may be changed at any time by filing a new form with the Plan Administrator.
If the Participant has designated no beneficiary, or if no beneficiary that he
has designated survives him, then such unpaid amounts shall be paid to his
estate. In the event of any dispute as to the entitlement of any beneficiary,
the Plan Administrator’s determination shall be final, and the Plan
Administrator may withhold any payment until such dispute has been resolved.

 

(c)           “Board” or “Board of Directors” shall mean the board of directors
of the Company.

 

(d)           “Change in Control” of the Company shall mean the occurrence of
any one (1) or more of the following events:

 

(1)           A change in the effective control of the Company, which occurs
only on either of the following dates:

 

(A)          The date any Person or more than one Person acting as a group
(other than the Company or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, and any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or such proportionately
owned corporation), acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person or Persons) ownership
of stock of the Company representing more than thirty percent (30%) of the total
voting power of the stock of the Company; or

 

(B)          The date a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election;

 

II-1

--------------------------------------------------------------------------------


 

provided that, in any event, the transaction must constitute a “change in the
effective control” of the Company within the meaning of Section 409A(a)(2)(A)(v)
of the Code and Treasury Regulations Section 1.409A-3(i)(5)(vi).

 

(2)           The date any Person or more than one Person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Persons) all or substantially all of
the Company’s assets; provided that the transaction must constitute a “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A(a)(2)(A)(v) of the Code and Treasury Regulations Section
1.409A-3(i)(5)(vii).

 

Notwithstanding the foregoing, in no event shall a Change in Control of the
Company be deemed to have occurred if the Company undergoes a strategic
realignment of its businesses (such as a split-up or spin-off transaction), with
or without a shareholder vote.

 

(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(f)            “Company” shall mean Walter Industries, Inc. and its successors.

 

(g)           “Compensation” shall mean the same as “Compensation” under the
Qualified Plan.

 

(h)           “Deferred Compensation Account” shall mean the Account established
pursuant to Article VI, Section (a)(1), to hold Participant deferrals under the
Plan.

 

(i)            “Effective Date” shall mean, for purposes of this amendment and
restatement, January 1, 2005. The Plan was originally effective January 1, 2002.
The Walter Industries, Inc. Supplemental Profit Sharing Plan was originally
effective June 16, 1983.

 

(j)            “Participant” shall mean any employee of the Company or a Related
Employer who is covered by this Plan as provided in Article IV.

 

(k)           “Performance Based Compensation” shall mean compensation where the
amount of, or entitlement to, the compensation is contingent on the satisfaction
of preestablished organizational or individual performance criteria relating to
a performance period of at least 12 months in which the Participant performs
services. Organizational or individual performance criteria are considered
preestablished if established, in writing, by not later than 90 days after the
commencement of the period of service to which the criteria relates, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance Based Compensation may include payments based on
performance criteria that are not approved by a compensation committee of the
Board of Directors, or by the shareholders or members

 

II-2

--------------------------------------------------------------------------------


 

of the Company. Notwithstanding any provisions above to the contrary,
Performance Based Compensation does not include any amount or portion of any
amount that shall be paid either regardless of performance, or based upon the
level of performance that is substantially certain to be met at the time the
criteria is established.

 

(l)            “Person” shall have the meaning ascribed to such term in the Code
and Treasury Regulations.

 

(m)          “Plan” shall mean the Walter Industries Executive Deferred
Compensation and Supplemental Retirement Plan hereby amended and restated and as
it may be further amended from time to time.

 

(n)           “Plan Administrator” shall mean the Retirement Plans
Administrative Committee that has been appointed from time to time by the Board
of Directors of the Company to serve as the Plan Administrator for the Plan.

 

(o)           “Plan Year” shall mean the 12-month period ending on December 31.

 

(p)           “Qualified Plan” shall mean the Walter Industries, Inc. Retirement
Savings Plan, as amended, and each predecessor, successor or replacement profit
sharing arrangement.

 

(q)           “Qualified Plan Contribution” shall mean the total of all profit
sharing contributions and/or matching contributions made by the Company or a
Related Employer for the benefit of a Participant as well as any forfeitures
allocated to a Participant’s Account under and in accordance with the terms of
the Qualified Plan in any Plan Year.

 

(r)            “Related Employer” shall mean any affiliate of the Company who
adopts the Plan with the consent of the Company.

 

(s)            “Separation from Service” shall mean the Participant’s
termination of employment with the employer within the meaning of Section
409A(a)(2)(A)(i) of the Code and the default rules of Treasury Regulations
Section 1.409A-1(h). For this purpose, the “employer” is the Company and every
entity or other person which collectively with the Company constitutes a single
service recipient (as that term is defined in Treasury Regulations Sections
1.409A-1(g)) as the result of the application of the rules of Treasury
Regulations Sections 1.409A-1 (h)(3); provided that an 80% standard (in lieu of
the default 50% standard) shall be used for purposes of determining the service
recipient/employer for this purpose.

 

(t)            “Service Recipient” means the Company or an affiliate of the
Company for which the Employee performs services and any affiliates of the
Company or a subsidiary of the Company that are required to be considered a
single employer under Sections 414(b) and 414(c) of the Code.

 

II-3

--------------------------------------------------------------------------------


 

(u)           “Specified Employee” means a key employee of the Service Recipient
within the meaning of Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulations Section 1.409A-1(i), as determined in accordance with the procedures
adopted by the Company that are then in effect, or, if no such procedures are
then in effect, in accordance with the default procedures set forth in Treasury
Regulations Section 1.409A-1(i).

 

(v)           “Supplemental Retirement Account” shall mean the Account
established pursuant to Article VI, Section (a)(2) to hold Supplemental
Retirement Contributions.

 

(w)          “Supplemental Retirement Contribution” shall mean the contribution
made by the Company or a Related Employer for the benefit of a Participant under
and in accordance with the terms of the Plan in any Plan Year.

 

(x)           “Unforeseeable Emergency” shall mean a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance); or other similar extraordinary and
unforeseeable circumstances arising from the events beyond the control of the
Participant. The need to pay for medical expenses, including nonrefundable
deductibles, as well as for the cost of prescription drug medication may
constitute an unforeseeable emergency. The need to pay for the funeral expenses
of a spouse, a Beneficiary, or a dependent (as defined in Code Section 152,
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) may also
constitute an unforeseeable emergency. Except as otherwise provided in this
paragraph, the purchase of a home and payment of college tuition are not
unforeseeable emergencies.

 

II-4

--------------------------------------------------------------------------------


 

ARTICLE III

 

Administration

 

(a)           Plan Administrator. The Plan Administrator shall have complete
control and discretion to manage the operation and administration of the Plan.
Not in limitation, but in amplification of the foregoing, the Plan Administrator
shall have the following powers:

 

(1)           To determine all questions relating to the eligibility of
employees to participate or continue to participate;

 

(2)           To maintain all records and books of account necessary for the
administration of the Plan;

 

(3)           To interpret the provisions of the Plan and to make and to publish
such interpretive or procedural rules as are not inconsistent with the Plan and
applicable law;

 

(4)           To compute, certify and arrange for the payment of benefits to
which any Participant or Beneficiary is entitled;

 

(5)           To process claims for benefits under the Plan by Participants or
beneficiaries;

 

(6)           To engage consultants and professionals to assist the Plan
Administrator in carrying out its duties under this Plan; and

 

(7)           To develop and maintain such instruments as may be deemed
necessary from time to time by the Plan Administrator to facilitate payment of
benefits under the Plan.

 

(b)           Plan Administrator’s Authority. The Plan Administrator may consult
with Company officers, legal and financial advisers to the Company and others,
but nevertheless the Plan Administrator shall have the full authority and
discretion to act, and the Plan Administrator’s actions shall be final and
conclusive on all parties.

 

(c)           Claims and Appeal Procedure for Denial of Benefits. A Participant
or a Beneficiary (the “Claimant”) may file with the Plan Administrator a written
claim for benefits if the Participant determines the distribution procedures of
the Plan have not provided him his proper interest in the Plan. The Plan
Administrator must render a decision on the claim within a reasonable period of
time of the Claimant’s written claim for benefits. The Plan Administrator must
provide adequate notice in writing to the Claimant whose claim for benefits
under the Plan the Plan Administrator has denied. Notice must be provided to the
Claimant within a reasonable period of time, but not later than 90 days (45 days
in the case of a claim for disability benefits) after the receipt of a claim. If
the Plan Administrator determines the additional time is needed,

 

III-1

--------------------------------------------------------------------------------


 

written notice will be forwarded to the Participant prior to the expiration of
the 90-day period (45 days in the case of a claim for disability benefits). The
extension will not exceed 90 days (30 days in the case of a claim for disability
benefits) from the end of the initial period. The Plan Administrator’s notice to
the Claimant must set forth:

 

(1)           The specific reason for the denial;

 

(2)           Specific references to pertinent Plan provisions on which the Plan
Administrator based its denial;

 

(3)           A description of any additional material and information needed
for the Claimant to perfect his claim and an explanation of why the material or
information is needed;

 

(4)           Appropriate information as to the steps to be taken if the
Claimant wants to submit the claim for review; and

 

(5)           In the case of disability benefits, where disability is determined
by a physician appointed by the Plan Administrator, the specific basis for the
determination of the physician.

 

Any appeal the Claimant wishes to make of an adverse determination must be made
in writing to the Plan Administrator within sixty (60) days (or 180 days in the
case of a claim for disability benefits where the disability is determined by a
physician chosen by the Plan Administrator) after receipt of the Plan
Administrator’s notice of denial of benefits. The Plan Administrator’s notice
must further advise the Claimant that his failure to appeal the action to the
Plan Administrator in writing will render the Plan Administrator’s determination
final, binding and conclusive. The Plan Administrator’s notice of denial of
benefits must identify the name and address of the Plan Administrator to whom
the Claimant may forward his appeal.

 

If the Claimant should appeal to the Plan Administrator, he, or his duly
authorized representative, must submit, in writing, whatever issues and comments
he, or his duly authorized representative, believes are pertinent. The Claimant,
or his duly authorized representative, may review pertinent Plan documents free
of charge. The Plan Administrator will re-examine all facts related to the
appeal and make a final determination as to whether the denial of benefits is
justified under the circumstances. The Plan Administrator must advise the
Claimant of its decision within 60 days following (45 days in the case of a
claim for disability benefits) the Claimant’s written request for review. If the
Plan Administrator determines the additional time is needed, written notice will
be forwarded to the Participant prior to the expiration of the 60-day period.
The extension will not exceed 60 days (45 days in the case of a claim for
disability benefits) from the end of the initial period.

 

III-2

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Eligibility and Participation

 

(a)           Deferral Contributions. For purposes of making deferral elections
in accordance with paragraph (a) of Article V, the Plan Administrator, in its
sole discretion, shall determine those employees of the Company or a Related
Employer eligible to participate in the Plan. Accordingly, an employee of the
Company or a Related Employer who, in the opinion of the Plan Administrator
based upon its then current guidelines, has contributed or is expected to
contribute significantly to the growth and successful operations of the Company
or a Related Employer and who meets any additional criteria for eligibility that
the Plan Administrator, in its sole discretion, may adopt from time to time. An
eligible employee shall become a Participant for purposes of making deferral
elections upon being notified by the Company and making the required elections
under Article V.

 

(b)           Supplemental Retirement Contributions. Notwithstanding anything in
the Plan to the contrary, Employees of the Company or Related Employer who
participate in the Qualified Plan and who are restricted by the limitations on
employer matching or profit sharing contributions imposed by Code Sections 415
and 401 (a)(17) shall automatically become Participants in the Plan for purposes
of receiving Supplemental Retirement Contributions a described in paragraph (d)
of Article V.

 

IV-1

--------------------------------------------------------------------------------

 

ARTICLE V

 

Deferral Elections and Supplemental Retirement Contributions

 

(a)                                  Deferral Procedures.

 

(1)                                  Any Participant may elect to defer for any
calendar year all or any portion of his base salary and/or cash bonus payable
during such calendar year as may be permitted by the Plan Administrator in its
discretion; provided, however, that the minimum annual deferral amount from a
Participant’s base salary shall be $2,000.

 

(2)                                  (A)                              Any
deferral election permitted under this paragraph (a) shall be in writing, signed
by the Participant. Any election to defer a portion of base salary or cash bonus
(including Performance Based Compensation) must be delivered to the Plan
Administrator prior to the January 1 of the calendar year in which the base
salary or cash bonus (including Performance Based Compensation) to be deferred
is otherwise earned.

 

(B)                                Notwithstanding the foregoing, an election
may be made by a Participant to defer base salary or cash bonuses earned
subsequent to his deferral election within the 30-day period following a
Participant’s initial eligibility to participate in the Plan.

 

(3)                                  A Participant’s deferral election shall
remain in effect until modified or revoked. Except as provided in subparagraph
(4) below, any modification or revocation will not be effective until the
January 1 next following the date the modification or revocation is received by
the Plan Administrator.

 

(4)                                  A Participant may only cancel a deferral
election during the Plan Year with respect to which such election is in effect
due to an Unforeseeable Emergency or if necessary to receive a hardship
distribution from a qualified cash or deferred arrangement pursuant to income
Treasury Regulation Section 1.401(k)-1(d)(3). The Participant may make a new
deferral election pursuant to the provision of subparagraph (2) above, which new
election shall only apply to amounts earned by the Participant after the end of
the calendar year in which such new election is delivered to the Plan
Administrator.

 

(b)                                 Election Forms. Any election by a
Participant under this Article V shall be made on a form or forms prescribed by
the Plan Administrator (the terms of which are incorporated herein by
reference), and shall specify the amount of compensation to be deferred.

 

V-1

--------------------------------------------------------------------------------


 

(c)                                  Revocation or Change. Any permitted
revocation of or change in any deferral election under this Article V shall be
in writing and shall be on such form as may be approved by the Plan
Administrator.

 

(d)                                 Supplemental Retirement Contributions.

 

(1)                                  For any Plan Year, the Company or a Related
Employer may, in its discretion, credit a Participant with a Supplemental
Retirement Contribution in an amount equal to the difference between (1) and (2)
below:

 

(A)                              The Qualified Plan Contribution which would
have been contributed to the Qualified Plan on behalf of the Participant for the
Plan Year without giving effect to any reduction in the Qualified Plan
Contribution required by the limitations imposed by Code Sections 415 or
401(a)(17) on the Qualified Plan;

 

LESS

 

(B)                                The amount of the Qualified Plan Contribution
actually contributed to the Qualified Plan on behalf of the Participant for the
Plan Year.

 

(2)                                  Supplemental Retirement Contributions made
for the benefit of a Participant for any Plan Year shall be credited to a
Supplemental Retirement Contribution Account maintained under the Plan in the
name of such Participant within thirty (30) days after the profit sharing
contribution under the Qualified Plan is allocated to the Participant’s accounts
in the Qualified Plan.

 

V-2

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Participant Accounts and Investment of Deferred Amounts

 

(a)                                  In General.

 

(1)                                  Any compensation deferred pursuant to
Section (a) of Article V of this Plan shall be recorded by the Plan
Administrator in a Deferred Compensation Account maintained in the name of the
Participant. The Deferred Compensation Account shall be credited with all
amounts that have been deferred by the Participant during the Plan Year pursuant
to Article V, Section (a), and such Account shall be charged from time to time
with amounts that are distributed to the Participant from such Account.

 

(2)                                  Any Supplemental Retirement Contributions
credited pursuant to this Plan shall be recorded by the Plan Administrator in a
Supplemental Retirement Account maintained in the name of the Participant. The
Supplemental Retirement Account shall be credited with all Supplemental
Retirement Contributions that have been credited to the Participant during the
Plan Year pursuant to Article V, and such Account shall be charged from time to
time with all amounts that are distributed to the Participant from such Account.

 

(3)                                  All amounts that are credited to a
Participant’s Accounts shall be credited solely for purposes of accounting and
computation. A Participant shall not have any interest in or right to such
Accounts at any time.

 

(b)                                 Subject to Claims. The Plan constitutes an
unsecured promise by the Company or Related Employer to pay benefits in the
future. Participants shall have the status of general unsecured creditors of the
Company or Related Employer. The Plan is unfunded for Federal tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974.
All amounts credited to a Participant’s Accounts will remain the general assets
of the Company or Related Employer and shall remain subject to the claims of the
Company’s or Related Employer’s creditors until such amounts are distributed to
the Participants.

 

(c)                                  Crediting of Interest.

 

(1)                                  The Plan Administrator shall allow a
Participant to make a hypothetical allocation of the amounts credited to his
Accounts among investment options/indices that the Plan Administrator shall make
available from time to time. The Plan Administrator shall establish procedures
regarding Participant investment allocations as are necessary, which procedures
shall be communicated to the Participants.

 

VI-1

--------------------------------------------------------------------------------


 

(2)                                  A Participant’s Accounts shall be credited
at least monthly with interest equal to the aggregate/weighted average return on
the investment options/indices selected by the Participant, less expenses.

 

(d)                                 Valuation; Annual Statement. The value of a
Participant’s Accounts shall be determined by the Plan Administrator and the
Plan Administrator may establish such accounting procedures as are necessary to
account for the Participant’s interest in the Plan. Each Participant’s Account
shall be valued as of the last day of each Plan Year or more frequently as
determined by the Plan Administrator. The Plan Administrator shall furnish each
Participant with an annual statement of his Accounts.

 

(e)                                  Accounting Procedures. The Plan
Administrator shall establish such accounting procedures as are necessary to
implement the provisions of the Plan.

 

(f)                                    Establishment of Trust.

 

(1)                                  The Company may establish one or more
trusts located in the United States substantially in conformance with the terms
of the model trust described in Revenue Procedure 92-64 to assist in meeting its
obligations to Participants under this Plan. Except as provided in paragraph (b)
above and the terms of the trust agreement, any such trust or trusts shall be
established in such manner as to permit the use of assets transferred to the
trust and the earnings thereon to be used by the trustee solely to satisfy the
liability of the Company in accordance with the Plan.

 

(2)                                  The Company, in its sole discretion, and
from time to time, may make contributions to the trust. Unless otherwise paid by
the Company, all benefits under the Plan and expenses chargeable to the Plan
shall be paid from the trust.

 

(3)                                  The powers, duties and responsibilities of
the trustee shall be as set forth in the trust agreement and nothing contained
in the Plan. either expressly or by implication, shall impose any additional
powers, duties or responsibilities upon the trustee.

 

VI-2

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Plan Benefits and Distributions

 

(a)                                  Plan Benefit. Subject to the remainder of
this Article, a Participant shall be entitled to receive a benefit under this
Plan equal to the amounts credited to his Accounts upon a Separation from
Service, death or a Change in Control.

 

(b)                                 Timing of Payment.

 

(1)                                  Unless a Participant makes an election in
accordance with paragraph (2) below, a Participant’s distributions on account of
a Separation from Service shall commence as of the first day of the second month
following such Participant’s Separation from Service; provided, however, that
any distribution to Specified Employees of the Company or a Related Employer
will commence on the first day of the seventh month following the date that the
Participant incurs a Separation from Service. In the event that a Specified
Employee dies prior to his benefit commences under this paragraph, the
distributions shall be made to the Beneficiary in accordance with paragraph (3)
below.

 

(2)                                  (A)                             
Notwithstanding anything in this Article VII to the contrary, at the time of
each election to defer under paragraph (a) of Article V, a Participant may elect
to receive a distribution of such deferred amounts (plus earnings or losses
thereon) in a lump sum as of a specified future calendar year date. The date of
distribution elected by the Participant shall be at least five full calendar
years following the Participant’s deferral election. Any distribution pursuant
to this subparagraph shall be made as of January 1 of the calendar year selected
by the Participant for the receipt of his distribution.

 

(B)                                Effective as of January 1, 2009, an election
made pursuant to paragraph (b)(2)(A) above is generally irrevocable unless the
Participant requests a change and (i) the change does not take effect until at
least 12 months after the date on which the election is made, (ii) the change is
made at least 12 months prior to the date the payment is scheduled to commence,
and (iii) payment is deferred for a period of not less than 5 years from the
date payment would otherwise have been made (unless payment is being made for
death) and such request is permitted under Section 409A of the Code.

 

(C)                                If the Participant dies or there is a Change
in Control prior to the distribution date or dates elected in accordance with
subparagraph (3) and (4) below and the election made under this subparagraph (2)
shall be null and void.

 

VII-1

--------------------------------------------------------------------------------


 

(3)                                  Distributions on account of a Change in
Control shall commence on the first day of the second month following the Change
in Control.

 

(4)                                  Distributions on account of a Participant’
death shall commence on the first day of the second month following the date of
the Participant’s death.

 

(c)                                  Form of Benefit Payment.

 

(1)                                  (A)                              If the
Participant incurs a Separation from Service, a Participant shall elect one of
the following forms of payment for his benefit upon commencing participation in
the Plan or prior to December 31, 2008, if later:

 

(i)                                     a lump sum, or

 

(ii)                                  annual installments over a period of 5, 10
or 15 years.

 

(B)                                In the event a Participant elects installment
payments, each such payment shall be equal to the balance in the Participant’s
Account as of the end of the valuation date immediately preceding the date of
payment, divided by the number of payment years remaining. The initial
installment payment shall be paid on the date specified in (b) above and
therefrom, on the anniversary of the Participant’s Separation from Service.

 

(C)                                Effective as of January 1, 2009, an election
made pursuant to (c)(1) above is generally irrevocable unless the Participant
requests a change and (i) the change does not take effect until at least 12
months after the date on which the election is made, (ii) the change is made at
least 12 months prior to the date the payment is scheduled to commence, and
(iii) payment is deferred for a period of not less than 5 years from the date
payment would otherwise have been made (unless payment is being made for death)
and such request is permitted under Section 409A of the Code.

 

(2)                                  In the event that the Participant (or in
the case of death, the Participant’s Beneficiary) is entitled to a benefit under
this Plan as a result of a Change in Control, the Participant’s benefit shall be
paid in a lump sum. If the Participant dies before he has commenced receiving
benefits under the Plan, the death benefit shall be paid to his Beneficiary or
Beneficiaries designated to receive such benefits in a lump sum. If a
Participant dies after benefits have commenced, but before he has received all
of his benefits under the Plan, all unpaid amounts shall be paid to his
Beneficiary or Beneficiaries in a lump sum.

 

(d)                                 Vesting of Amounts Credited to Participants.
A Participant shall be fully vested in all of his Accounts at all times.

 

VII-2

--------------------------------------------------------------------------------


 

(e)                                  Accelerated Distribution for Unforeseeable
Emergency. If a Participant suffers an unforeseeable emergency, the Plan
Administrator may, in its discretion, accelerate the distribution of all or a
portion of the amounts credited to his Accounts. Any such accelerated
distribution shall be made in a lump sum as soon as administratively practicable
following a determination that the Participant has incurred an unforeseeable
emergency. The amount of any such distribution shall be limited to the amount
necessary to satisfy the emergency need, including any amounts necessary to pay
any federal, state or local income taxes reasonably anticipated to result from
the distribution.

 

VII-3

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Amendment and Termination

 

(a)                                  Amendment and Termination. The Plan may be
amended at any time, or from time to time, by the Company, and the Plan may be
terminated at any time by the Company. Any such amendment or termination shall
be ratified and approved by the Company’s Board of Directors. Notice of any such
amendment or termination shall be given in writing to each Participant having an
interest in the Plan. The ability of the Company to terminate the Plan shall
comply with Section 409A of the Code and the regulations thereunder.

 

(b)                                 Effect of Amendment or Termination.

 

(1)                                  No amendment or termination of the Plan
shall affect the rights of any Participant with respect to any Accrued Benefits
determined as of the date of such amendment or termination.

 

(2)                                  In the event that the Plan is terminated,
the Participant’s Accrued Benefit shall be distributed to the extent permitted
under Section 409A of the Code. The timing and manner of the distribution of
benefits in connection with any termination of the Plan shall comply with
Section 409A of the Code and the regulations thereunder. No payment of any
Participant’s benefit under the Plan may be accelerated as a result of the
termination of the Plan unless:

 

(A)                              the Plan is terminated within the period of 30
days preceding or the 12 months following a “Change in Control” event (as the
term is defined in Treasury Regulations Section 1.409A-2(g)(4));

 

(B)                                the Plan is terminated within 12 months of a
corporate dissolution or is terminated with the approval of a bankruptcy court
overseeing a bankruptcy of the Company;

 

(C)                                The Company terminates this Plan and all
other similar deferred compensation arrangements that would be aggregated with
the Plan under Treasury Regulation Section 1.409A-1(c), provided that (i) any
benefits payable as a result of the termination (other than benefits that would
have been payable under the terms of the Plan without regard to the termination)
are not paid until at least 12 months after the date of termination of the Plan,
(ii) all benefit payments under the Plan are completed within 24 months after
the date of termination of the Plan, and (iii) the Company does not adopt a new
or replacement deferred compensation plan within 5 years after the date of
termination of the Plan.

 

VIII-1

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Miscellaneous

 

(a)                                  Payments to Minors and Incompetents. if the
Plan Administrator receives satisfactory evidence that a person who is entitled
to receive any benefit under the Plan, at the time such benefit becomes
available, is a minor or is physically unable or mentally incompetent to receive
such benefit and to give a valid release therefore, and that another person or
an institution is then maintaining or has custody of such person, and that no
guardian committee, or other representative of the estate of such person shall
have been duly appointed, the Plan Administrator may authorize payment of such
benefit otherwise payable to such person to such other person or institution;
and the release of such other person or institution shall be a valid and
complete discharge for the payment of such benefit.

 

(b)                                 Plan Not a Contract of Employment. The Plan
shall not be deemed to constitute a contract between the Company or a Related
Employer and any Participant, nor to be consideration for the employment of any
Participant. Nothing in the Plan shall give a Participant the right to be
retained in the employ of the Company or a Related Employer; all Participants
shall remain subject to discharge or discipline as employees to the same extent
as if the Plan had not been adopted.

 

(c)                                  No Interest in Assets. Nothing contained in
the Plan shall be deemed to give any Participant any equity or other interest in
the assets, business or affairs of the Company or a Related Employer. No
Participant in the Plan shall have a security interest in assets of the Company
or a Related Employer used to make contributions or pay benefits.

 

(d)                                 Recordkeeping. Appropriate records shall be
maintained for the Plan, subject to the supervision and control of the Plan
Administrator.

 

(e)                                  Non-Alienation of Benefits. No benefit
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void. No benefit under the Plan shall in any manner be liable for or
subject to the debts, contracts, liabilities, engagements or torts of any
person. If any person entitled to benefits under the Plan shall become bankrupt
or shall attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge any benefit under the Plan, or if any attempt shall be made
to subject any such benefit to the debts, contracts, liabilities, engagements or
torts of the person entitled to any such benefit, except as specifically
provided in the Plan, then such benefits shall cease and terminate at the
discretion of the Plan Administrator. The Plan Administrator may then hold or
apply the same or any part thereof to or for the benefit of such person or any
dependent or beneficiary of such person in such manner and proportions as it
shall deem proper.

 

IX-1

--------------------------------------------------------------------------------


 

(f)                                    Severability. The invalidity of any
portion of this Plan shall not invalidate the remainder and the remainder shall
continue in full force and effect.

 

(g)                                 Section 409A Compliance. The Company intends
for this Plan to conform in all respects to the requirements under Section 409A
of the Code, the failure of which would result in the imposition or accrual of
penalties, interest or additional taxes under Section 409A of the Code (the
“Section 409A Requirements”). Accordingly, the Company intends for this Plan to
be interpreted, construed, administered and applied in a manner as shall meet
and comply with the Section 409A Requirements, and in the event of any
inconsistency between this Plan and the Section 409A Requirements, this Plan
shall be reformed so as to meet the Section 409A Requirements. Any reference in
this Plan to Section 409A of the Code, or any subsection thereof, shall be
deemed to mean and include, to the extent then applicable and then in force and
effect (but not to the extent overruled, limited or superseded), published
rulings, notices and similar announcements issued by the Internal Revenue
Service under or interpreting Section 409A of the Code and regulations
(proposed, temporary or final) issued by the Secretary of the Treasury under or
interpreting Section 409A of the Code.

 

(h)                                 State Law. This Plan shall be construed in
accordance with the laws of Florida.

 

(i)                                     Corporate Successors. The Plan shall not
be automatically terminated by a transfer or sale of assets of the Company or a
Related Employer or by the merger or consolidated of the Company or a Related
Employer into or with any other corporation or other entity, but the Plan shall
be continued after such sale, merger or consolidation only if and to the extent
that the transferee, purchaser or successor entity agrees to continue the Plan.
In the event that the Plan is not continued by the transferee, purchaser or
successor entity, then the Plan shall terminate subject to the provisions of
Article VIII.

 

(j)                                     Liability Limited. In administering the
Plan, neither the Plan Administrator nor any officer, director or employee
thereof, shall be liable for any act or omission performed or omitted, as the
case may be, by such person with respect to the Plan; provided, that the
foregoing shall not relieve any person of liability for gross negligence, fraud
or bad faith. The Plan Administrator, its officers, directors and employees
shall be entitled to rely conclusively on all tables, valuations, certificates,
opinions and reports that shall be furnished by any actuary, accountant,
trustee, insurance company, consultant, counsel or other expert who shall be
employed or engaged by the Plan Administrator in good faith.

 

(k)                                  Protective Provisions. Each Participant
shall cooperate with the Plan Administrator by furnishing any and all
information requested by the Plan Administrator in order to facilitate the
payment of benefits hereunder, taking such physical examinations as the Plan
Administrator may deem necessary and taking such other relevant action as may be
requested by the Plan Administrator. If a Participant refuses

 

IX-2

--------------------------------------------------------------------------------


 

so to cooperate or makes any material misstatement of information or
nondisclosure of medical history, then no benefits will be payable hereunder to
such Participant or his Beneficiary, provided that, in the Plan Administrator’s
sole discretion, benefits may be payable in an amount reduced to compensate the
Company or a Related Employer for any loss, cost, damage or expense suffered or
incurred by the Company as a result in any way of such action, misstatement or
nondisclosure.

 

(l)                                     General Conditions. Any Qualified Plan
Contribution shall be made solely in accordance with the terms and conditions of
the Qualified Plan and nothing in this Plan shall operate or be construed in any
way to modify, amend or affect the terms and provisions of the Qualified Plan.

 

(m)                               Plan Benefits Not Compensation. The benefit
payable to an Employee under this Plan shall not be deemed salary or other
compensation for the purpose of computing any benefit to which an Employee may
be entitled under the Company’s Qualified Plan, group insurance plan or any
other benefit program maintained by the Company.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officers on this 17th day of December, 2008.

 

 

WALTER INDUSTRIES, INC.

 

 

 

 

 

 

By:

/s/ Larry E. Williams

 

 

 

 

Title:

SVP Human Resources

 

 

 

 

“COMPANY”

 

IX-3

--------------------------------------------------------------------------------
